This is a petition for a rehearing of the cause relative to the court's opinion recorded on page 556 ante. It states four grounds, the last three of which are wholly argumentative on points fully argued by counsel and considered by this court. The first ground only states what may be deemed to be a proper ground for rehearing. It challenges this court's dismissal of the bill of exceptions by reason of appellant's waiver of the right of appeal, and charges that such dismissal constitutes "a denial of due process of law guaranteed by the Fifth Amendment to the Constitution of the United States." In support of that challenge, the petition cites Cole v. State of Arkansas, 333 U.S. 196, 68 Sup. Ct. 514, and Burrage v. Hunt Production Co. (Tex. Civ. App.), 114 S.W.2d 1228. But those authorities do not stand for the proposition that a dismissal of an appeal by reason of a waiver of right of appeal constitutes such a denial and it is doubtful that any can be found in the law which do. The remainder of the first ground deals with but a part of the record considered by this court and is argumentative to the same extent as are the other grounds.
Petition for rehearing denied under the rule without argument.